DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	Claims 1 and 13-19 are amended. Claim 20 is added. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claims 1 and 13-19 recite the limitation “…likely to require re-imaging” which is indefinite because the metes and bounds cannot be determined. Examiner cannot determine how “likely” is likely that the radiographic image will require re-imaging. For the purpose of examination, Examiner will interpret “…likely to require re-imaging” as requiring re-imaging.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vuylsteke et al, US 6,480,619 in view of Yanagida, JP 2006000376.
 	Regarding claim 1, Vuylsteke discloses a control apparatus (fig. 1; a system for displaying a radiographic image) comprising: 
 	a reception unit configured to receive a plurality of reduced images included in a radiographic image in stages from a radiographic imaging apparatus (col. 2, line 64 - col. 3, line 10; a sequence of images are obtained; Successive coarser resolution level detail images are obtained by taking the pixelwise difference between two low pass filtered versions of the original image); and
 	a display control unit configured to display a first image generated from the reduced images on a display unit (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25; a low resolution representation of a radiographic image is calculated and displayed on a display device to be used as a tool for defining an image area of interest), and display on the display unit a second image generated from more reduced the image area of interest is then displayed at a resolution that is higher than the resolution at which the entire radiographic image can be displayed on a display device).
 	Vuylsteke discloses claim 1 as enumerated above, but Vuylsteke does not explicitly disclose the pre-determined standard is a standard for determining whether or not the radiographic image is a radiographic image that is likely to require re-imaging as claimed.
 	However, Yanagida discloses the body movement determination unit determines whether or not the subject has body movement at the time of shooting. If it is determined that there is body movement, then the medical image needs to be re-photographed. If it is determined that re-imaging is not necessary, then the medical image is sent to the printer and the host device (para 0005, 0065, and 0072).
 	Therefore, taking the combined disclosures of Vuylsteke and Yanagida as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the body movement determination unit determines whether or not the subject has body movement at the time of shooting. If it is determined that there is body movement, then the medical image needs to be re-photographed. If it is determined that re-imaging is not necessary, then the medical image is sent to the printer and the host device as taught by Yanagida into the invention of Vuylsteke for the benefit of preventing the medical image in which a motion artifact is generated from being used for diagnosis. To improve efficiency (Yanagida: para 0008).
Regarding claim 2, the control apparatus according to claim 1, Vuylsteke in the combination further disclose comprising a generation unit configured to, in a case where the reception unit receives a first number of the reduced images, generate the first image based on the first number of the reduced images (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25), and in a case where the reception unit receives a second number of the reduced images greater than the first number, generate the second image based on the second number of the reduced images (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51).
 	Regarding claim 3, the control apparatus according to claim 1, Vuylsteke in the combination further disclose comprising a determination unit configured to, based on the second image, determine whether the radiographic image meets the pre-determined standard (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51).
 	Regarding claim 4, the control apparatus according to claim 1, Vuylsteke in the combination further disclose comprising a determination unit configured to, based on the first image, determine whether the radiographic image meets the pre-determined standard (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25).
 	Regarding claim 5, the control apparatus according to claim 1, Vuylsteke in the combination further disclose comprising: 
 	a first generation unit configured to, in a case where the reception unit receives the first number of the reduced images, generate the first image based on the first number of the reduced images (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25); 

 	a second generation unit configured to, in a case where the determination unit determines that the radiographic image does not meet the pre-determined standard, generate the second image based on the second number of the reduced images (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51), 
 	wherein the display control unit performs control to, in a case where the determination unit determines that the radiographic image does not meet the pre-determined standard, display the second image (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51).
 	Regarding claim 6, the control apparatus according to claim 1, Vuylsteke in the combination further disclose wherein the display control unit performs control to, in a case where a resolution of the display unit is greater than or equal to a threshold and the radiographic image does not meet the pre-determined standard, display the second image (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51).
 	Regarding claim 7, the control apparatus according to claim 6, Vuylsteke in the combination further disclose wherein the display control unit performs control to, in a case where the resolution of the display unit is less than the threshold, display the first image, regardless of whether the radiographic image meets the pre-determined standard (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25).
 	Regarding claim 8, the control apparatus according to claim 1, Vuylsteke in the combination further disclose comprising: 

 	a second generation unit configured to, in a case where it is determined that the radiographic image does not meet the pre-determined standard, generate, based on the second number of the reduced images, the second image in an area where the radiographic image is determined as not meeting the pre-determined standard (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51), 
 	wherein the display control unit performs control to, in a case where the radiographic image does not meet the pre-determined standard, display the second image generated by the second generation unit in a superimposed manner on the first image (abstract; col. 1, lines 50-56, col. 5, lines 33-62, and col. 7, lines 47-51).
 	Regarding claim 9, the control apparatus according to claim 1, Vuylsteke in the combination further disclose wherein the display control unit performs control to, in a case where the radiographic image does not meet the pre-determined standard, display, on the display unit, information indicating that the radiographic image does not meet the pre-determined standard (abstract; col. 1, lines 50-56, col. 2, lines 33-38, col. 5, lines 33-62, and col. 7, lines 47-51).
 	Regarding claim 10, the control apparatus according to claim 1, Vuylsteke in the combination further disclose wherein the display control unit performs control to, in a case where the radiographic image does not meet the pre-determined standard, display an area where the radiographic image is determined as not meeting the pre-determined 
 	Regarding claim 11, the control apparatus according to claim 1, Vuylsteke in the combination further disclose wherein the second image is an image generated from all the reduced images included in the radiographic image (abstract; col. 1, lines 50-56, col. 5, lines 33-50, and col. 7, lines 47-51).
 	Regarding claim 12, the control apparatus according to claim 1, Vuylsteke in the combination further disclose wherein the first image is an image generated based on a smaller number of reduced images than all the reduced images included in the radiographic image (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25).
 	Regarding claim 13, Vuylsteke discloses a control apparatus (fig. 1; a system for displaying a radiographic image) comprising: 
 	a reception unit configured to receive a radiographic image from a radiographic imaging apparatus (col. 2, line 64 - col. 3, line 10 and col. 6, lines 13-15; a radiation image of an object is received); and 
 	a display control unit configured to display a low-resolution image on a display unit (abstract; col. 1, lines 50-56 and col. 6, line 49 - col. 7, line 25; a low resolution representation of a radiographic image is calculated and displayed on a display device to be used as a tool for defining an image area of interest), and display a high-resolution image on the display unit (abstract; col. 1, lines 50-56, col. 5, line 33-50, and col. 7, lines 47-51; the image area of interest is then displayed at a resolution that is higher than the resolution at which the entire radiographic image can be displayed on a display device).
 	Vuylsteke discloses claim 13 as enumerated above, but Vuylsteke does not explicitly disclose the pre-determined standard is a standard for determining whether or not the radiographic image is a radiographic image that is likely to require re-imaging as claimed.
 	However, Yanagida discloses the body movement determination unit determines whether or not the subject has body movement at the time of shooting. If it is determined that there is body movement, then the medical image needs to be re-photographed. If it is determined that re-imaging is not necessary, then the medical image is sent to the printer and the host device (para 0005, 0065, and 0072).
 	Therefore, taking the combined disclosures of Vuylsteke and Yanagida as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the body movement determination unit determines whether or not the subject has body movement at the time of shooting. If it is determined that there is body movement, then the medical image needs to be re-photographed. If it is determined that re-imaging is not necessary, then the medical image is sent to the printer and the host device as taught by Yanagida into the invention of Vuylsteke for the benefit of preventing the medical image in which a motion artifact is generated from being used for diagnosis. To improve efficiency (Yanagida: para 0008).
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 13 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 13 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 13 above, and it is rejected for the same reasons.
 	Regarding claim 20, the control apparatus according to claim 1, Yanagida in the combination further disclose wherein the predetermined standard is met when at least one of following conditions is satisfied: (a) a body movement is not detected from the radiographic image (para 0052, 0055, and 0072), (b) a particular part in the radiographic image is not missing, and (c) an amount of emitted radiation detected from the radiographic image does not exceed a pre-set threshold.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665